Case 2:20-cv-05734-PA-MAA Document 258 Filed 11/16/20 Page 1 of 2 Page ID #:3645


  1                                                                                                JS-6
  2
  3
  4
  5
  6
  7                                UNITED STATES DISTRICT COURT
  8                               CENTRAL DISTRICT OF CALIFORNIA
  9
 10   SEYED ZIA EDDIN AHMADI ABHARI,                 CV 20-05734 PA (MAAx)
      et al.,                                        CV 20-08367 PA (MAAx)
 11
                    Plaintiffs,                      JUDGMENT
 12
              v.
 13
      VICTORY PARK CAPITAL
 14   ADVISORS, et al.,
 15                 Defendants.
 16
 17
              Pursuant to the Court’s November 13, 2020 Order dismissing without leave to amend
 18
      Plaintiff’s claims for (1) violation of the Racketeer Influenced and Corrupt Organizations
 19
      Act (“RICO”), 18 U.S.C. §§ 1962 (a)-(d), and (2) violation of Title 42 United States Code
 20
      Section 1985(2) and (3),
 21
              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 22
              1.    Plaintiff’s RICO claims are dismissed with prejudice; and
 23
              2.    Plaintiffs’ claim for violation of Section 1985(2) and (3) is dismissed with
 24
                    prejudice.
 25
 26
      /////
 27
 28
Case 2:20-cv-05734-PA-MAA Document 258 Filed 11/16/20 Page 2 of 2 Page ID #:3646


  1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
  2   nothing and Defendants shall have their costs of suit pursuant to Federal Rule of Civil
  3   Procedure 54.
  4          IT IS SO ORDERED.
  5
  6   DATED: November 16, 2020                           _________________________________
                                                         ____
                                                            _______
                                                                  ________________________
                                                                    Percy
                                                                        y Anderson
                                                                    Percy
  7                                                        UNITED STATES
                                                                  STTATES DISTRICT JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -2-
